Title: To George Washington from James McHenry, 30 September 1781
From: McHenry, James
To: Washington, George


                  
                     Sir
                     Camp Virginia 30 Sepr 1781
                  
                  Having been elected one of the Senate for the State of Maryland I beg leave to resign the rank of Major which I hold in the army of the United States.  With the greatest respect I have the honor to be Sir Your Excellency’s most ob. St
                  
                     James McHenry
                  
               